DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/539,974 filed on December 1, 2021.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s claiming benefit of US provisional application is acknowledged. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, “wherein the RFID tags are pressed onto a surface of a packaging blank which becomes an inner surface of a package when the blank is erected.”  It is unclear what is being claimed in this claim.  Please indicate in the specification and in drawings where this limitation is described.  
	Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-6, 14, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,871,009 B1 to Blonigen et al. (hereinafter “Blonigen).
	Regarding claim 1, Blonigen discloses a RFID label applicator 10 (see figure 1) comprising a spool system (see figure 1 and 2) for holding and guiding a plurality of RFID labels 20 (col. 3, lines 32+); a processor 202 and a transponder 212 reading and writing to the RFID tag (see figure 7; col. 6, lines 4+); an RFID tag is read as shown in various steps (step 314 and 328 in figures 8 and 9); and determination is made whether the read is good or bad (col. 6, lines 59+); and the tag with bad read is determined to be a reject, and stays on the web and wound in the second spool 46 (col. 3, line 51 – col. 4, line 3).  
	Regarding claim 2, relying on figure 9, when the tag is identified as a reject, a label is advanced at a high speed (see step 344 and 346 of figure 9).  Also see steps 318 and 326 of figure 8 (col. 6, lines 38+).
	Regarding claim 3, a tamper 72 is used to press the label to an article 74 (see figure 2; col. 4, lines 34+).
	Regarding claim 4, a peel bar 30 rotates in to different positions for the labels to peel off from the web or stays on the web – a reject label (see figure 3 and col 3, lines 38+); and the peel bar is disposed below some rollers.    
	Regarding claim 5, the 10 applicator includes RFID programmer module 26, which appears to be next to any component of the applicator (see figure 1 and col. 3, lines 39+). 
	Regrading claim 6, although Blonigen does not use the term reader in explicit manner, as shown in figure 7, the processor 202 is connected to the transponder 212 which reads and writes to the tag 218 (see figure 7). 
	Regarding claims 14, 19, and 20, see the description for claim 1 above. The web carrying a plurality of RFID labels is fed into the programmer, and based on the encoding result, the tag is determined to be good or reject. The good label is separated from the web, and applied to an article.  The reject label stays on the web and wound on another spool (see the background of the invention).
	Regarding claim 15, the cam bar 30 (an actuator in claim 15) assumes two positions – a reject label (see figures 2) and a programmed label (see figure 3).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over   US 7,871,009 B1 to Blonigen et al. 
	The teachings of Blonigen have been discussed under 35 USC 102 (a)(1) rejection above in paragraph 7.  
	Regarding claim 7, a gap sensor is used to detect a trailing edge of the RFID label (col. 5, line 65+).  It is the Examiner’s position that camera in claim 7 and a gap detect sensor of Blonigen can be considered functionally equivalent devices in that both are used in processing a plurality of RFID tags and determining the operation of the subsequent component – the cam bar in the Blonigen reference.
	Regarding claim 18, the RFID dispending apparatus 10 is a modular system (col. 4, line 4).  Accordingly, a label system may comprise of a multiple dispending apparatus 10.  And arranging multiple apparatus in parallel manner or sequential manner, it is obvious to one ordinary skill in the art to arrange them in a desired configuration.

Allowable Subject Matter
12.	Claims 9-13 are allowed. 
13.	Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a system for applying first radio frequency identification (RFID) tags to packaging comprising a first RFID tag applicator operatively connected to a track configured to be moved along the track; a die cutter positioned upstream of the RFID tag applicator to cut and feed a cardboard blank to the tag applicator; and a controller operatively configured to the tag applicator and the die cutter to meter a tag applicator spool speed to match the die cutter blank output.  Such a system is neither disclosed nor suggested by the cited references.  Even if some teachings may be found in other references, Examiner finds no grounds to support them.  The limitations in other dependent claims (the dependent claims of the apparatus claim and the method claim) are also allowable.   

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
December 1, 2022